Exhibit 10.1
[logo.jpg]


Adept Technology, Inc.
5960 Inglewood Drive
Pleasanton, CA 94588
 
Ladies and Gentlemen:
 
 
The undersigned (as listed on Schedule I, the “Investors”) hereby severally
confirm their respective agreements with Adept Technology, Inc., a Delaware
corporation (the “Company”), as follows:
 
1. This Commitment Letter (collectively, (this “Agreement”), is made as of the
date set forth below between the Company and the Investors.
 
2. The Company has authorized the sale and issuance of an aggregate of (i)
1,391,304 shares (the “Shares”) of its common stock, par value $0.001 per share
(the “Common Stock”) at a price per share equal to $5.75 per share. At the
Closing, the Company will issue to the Investors, and the Investors will
purchase from the Company, the number of Shares in the amount set forth on
Schedule I, and in exchange therefor, the Investors shall pay the aggregate
price set forth on Schedule I (the “Purchase Price”).
 
3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (a) an effective Registration Statement on Form S­3, File No. 333­204105 (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) (including the prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Securities Act”)), that have been or will be filed with the Commission and
delivered to the Investors on or prior to the date hereof (the
“Issuer Free Writing Prospectus”), containing certain supplemental information
regarding the Shares, the terms of the Offering and the Company and (c) a
Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and terms of the Offering that has been or will be filed
with the Commission and delivered to the Investors on or prior to the date
hereof. Notwithstanding anything contained herein to the contrary, the
information and disclosure contained in any Issuer Free Writing Prospectus and
the Prospectus Supplement shall be consistent with the terms set forth herein,
and nothing contained therein shall modify the terms of this Agreement
 
4. The Company and the Investors agree that at the Closing the Investors will
purchase from the Company and the Company will issue and sell to the Investors
the Shares for the aggregate Purchase Price.
 
 
 

--------------------------------------------------------------------------------

 
5. The completion of the purchase and sale of the Shares (the “Closing”) shall
occur no later than three (3) business days after the execution of this
Agreement by the Investors and the Company (the “Closing Date”), in accordance
with Rule 15c6-l promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). At the Closing, (a) the Company shall cause the
Company’s Transfer Agent, to deliver to each Investor the number of Shares set
forth on the signature page hereto registered in the name of such Investor or,
if so indicated on Schedule I, in the name of a nominee designated by the
Investor, and (b) the aggregate purchase price for the Shares being purchased by
each Investor as set forth on Schedule I will be delivered by or on behalf of
such Investor to the Company.
 
6. The Company’s obligation to issue and sell the Shares to each Investor shall
be subject to the receipt by the Company from such Investor of the purchase
price for the Shares being purchased hereunder by such Investor as set forth on
the signature pages hereto.
 
7. The manner of settlement of the Shares purchased by the Investors hereunder
shall be as follows (and the Company and Investors shall take such actions as
may be required to effect the following):
 
Delivery by crediting the account of such Investor’s prime broker (as specified
by such Investor on Schedule I) with the Depository Trust Company (“DTC”)
through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby such
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Computershare
Trust Company, N.A., the Company’s transfer agent (the “Transfer Agent”), at the
Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE DATE OF
EXECUTION OF THIS AGREEMENT BY EACH INVESTOR AND THE COMPANY, SUCH INVESTOR AND
THE COMPANY, AS APPLICABLE, SHALL:
 
 
(I) DIRECT THE BROKER­DEALER (WHICH BROKER-DEAL SHALL BE A DTC PARTICIPANT) AT
WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES PURCHASED BY
INVESTORSARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND
 
(II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY SUCH INVESTOR TO THE FOLLOWING
ACCOUNT DESIGNATED BY THE COMPANY (AS SET FORTH ON SCHEDULE I).
 
The Company shall direct the Transfer Agent to credit, at the Closing, such
Investor’s account or accounts with the Shares being purchased by such
Shareholder pursuant to the information contained in the DWAC.
 
8. Each Investor severally represents as to itself (and not any other Investor)
that (a) it has had no position, office or other material relationship within
the past three years with the Company (which, for the avoidance of doubt,
excludes ownership of Shares), and (b) it is not a member of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) as of the Closing.
 
 
2

--------------------------------------------------------------------------------

 
9. Each Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission on or prior to the date hereof) the Base Prospectus, dated
May 21, 2015, which is a part of the Company’s Registration Statement, the
documents incorporated by reference therein and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement. Each Investor acknowledges that, prior to the
delivery of this Agreement to the Company, the Investors will receive certain
additional information regarding the Offering, including pricing information
which shall be consistent with the terms set forth herein (the
“Offering Information”). Such information may be provided to the Investors by
any means permitted under the Securities Act, including the Prospectus
Supplement, a free writing prospectus and oral communications, but all such
information shall be provided prior to the execution of this Agreement by the
Investors and shall be consistent with the terms set forth herein.
 
10. No offer by any Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until such Investor has received
or has public access to the Offering Information and the Company has accepted
such offer by countersigning this Agreement, and the Company hereby covenants to
deliver or otherwise provide access to the Offering Information concurrently
with or prior to its execution of this Agreement.
 
11. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware, without giving effect to the principles of
conflicts of law that would require the application of the laws of any other
jurisdiction.
 
12. This Agreement may be executed in two or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. The Company and the Investors acknowledge and agree that the Company
shall deliver its counterpart to the Investors along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).
 
13. All notices, requests, consents and other communications hereunder will be
in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by e-mail, upon the sending thereof so long as a
copy of the same is also sent by one of the other means set forth in clauses
(i)-(iii) and will be delivered and addressed as follows:


 
3

--------------------------------------------------------------------------------

 
If to the Company:
 
Adept Technology, Inc.
5960 Inglewood Drive
Pleasanton, CA 94588
Attn:  Chief Executive Officer


with a copy (which shall not constitute notice) to:


Gibson, Dunn & Crutcher LLP
1881 Page Mill Road
Palo Alto, CA 94304
Attn: Lisa A. Fontenot, Esq.
Email: lfontenot@gibsondunn.com


If to an Investor, as set forth on Schedule I for such Investor.
 
Each party shall provide notice to the other parties of any change in address.
 
 
14. Each party hereby acknowledges and agrees that the failure of the other
parties to perform their respective agreements and covenants hereunder will
cause irreparable injury to the other parties, for which damages, even if
available, will not be an adequate remedy. Accordingly, each party hereby agrees
that any other party shall be entitled to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such party’s
obligations, and the parties waive the requirement to post a bond or other
collateral in connection therewith or any defense that money damages is a
sufficient remedy.
 
15. The Company and the Investors agree that the Company shall (a) prior to the
opening of the financial markets in New York City on June 3, 2015 issue a press
release announcing the Offering and disclosing all material information
regarding the Offering, and (b) as promptly as practicable after June 2, 2015
file a current report on Form 8-K with the Commission including, but not limited
to, a form of this Agreement as an exhibit thereto.
 
16. In the event that the Company has not satisfied in full its conditions to
the obligation of the Investors to complete the closing in Section 5(a) on or
prior to the third business day following the date of the execution of this
Agreement by all parties, this Agreement shall terminate upon the delivery of
written notice thereof by the Investors to the Company and any funds previously
remitted by the Investors pursuant to Section 5(a) of this Agreement shall be
promptly returned to such Investors. Notwithstanding any termination of this
Agreement, any party not in breach of this Agreement shall preserve all rights
and remedies it may have against another party hereto for a breach of this
Agreement prior to or relating to the termination hereof.
 
17. Each party shall pay any fees or expenses incurred thereby in connection
with the execution of this Agreement and the consummation of the transactions
contemplated hereby.
 
 
4

--------------------------------------------------------------------------------

 
18. This Agreement supersedes any and all discussions, negotiations,
understandings or agreements, written or oral, expressed or implied, between us
regarding the transaction contemplated hereby; and may not be contradicted by
evidence of any actual or alleged prior, contemporaneous or subsequent
understandings or agreements of the parties written or oral, expressed or
implied, other than a writing which expressly amends or supersedes this
Agreement.
 
19. For purposes hereof, “Business Day” means any day except Saturday, Sunday or
other day on which commercial banks in the City of New York are authorized or
required to close by law.


 


 
[Signature Page Follows]
 


 
 
5

--------------------------------------------------------------------------------

 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

         
Dated as of: June __, 2015
     
[INVESTOR]
 
By:
 
[·]

 

         
By:
     
Print Name:
     
Title:
     
Address:
   

 
Agreed and Accepted
this __ day of June 2015:
 
ADEPT TECHNOLOGY, INC.
 

       
By:
     
Title:
 
Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I




INVESTOR
 

   
[NAME]
[Residence]
Number of Shares: [·]
Purchase Price per Share: $5.75
Aggregate Purchase Price: $[·]
         
1.
 
The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:
         
2.
 
The relationship between the Investor and the registered holder listed in
response to item 1 above:
         
3.
 
The mailing address of the registered holder listed in response to item 1 above:
         
4.
 
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
         
5.
 
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
         
6.
 
DTC Participant Number:
         
7.
 
Name of Account at DTC Participant being credited with the Shares:
         
8.
 
Account Number at DTC Participant being credited with the Shares:
   



 
The address for purposes of notice hereunder, for each of the above named
Investors shall be:
 
 


 
In each case, with a copy (which shall not constitute notice) simultaneously
transmitted by like means to:
 


 
[Adept Wire Instructions]
 